Syllabus by
ROBINSON, J.
TRIAL
(590 J3e) The purpose of the examination of a prospective juror upon his voir dire is to determine whether he has both the statutory qualification of a juror and is free from bias or prejudice for or against either litigant.
The scope of the inquiry will not be confined strictly to the subjects, which constitute grounds for the sustaining of a challenge for cause.
It is not error to permit the examination of a prospective juror on his voire dire as to his connection with, interest in or relationship to a casualty insurance company where such a company is directly or indirectly interested in the result of the trial.
Matthias, Day and Allen, JJ, concur. Marshall, CJ, Kinkade and Jones, JJ, dissent.